DETAILED ACTION

This action is in reply to the request for continued examination 07/25/2022.
Claims 1, 9, and 17 have been amended and 21-24 remain canceled.
Claims 1-20 are pending and have been examined.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.

Response to Arguments
With regard to the 101 rejections, the Applicant’s remarks have been considered but they are not persuasive. In page 11, the Applicant asserted that “the pending claims recite the token transfer processing computing device . . . As these recitations cannot reasonably be performed mentally, the present claims do not recite a mental process.” However, the idea of logging telephone number or any kind of token into a table with associated payment account and other attributes could be performed mentally and/or on paper. The idea of storing of such information, in itself, is not inventive but rather reciting an abstract idea on a known technological platform and applying it. Hence, the claim recites a judicial exception.
Furthermore, in page 12 of the Remarks, the Applicant asserted that “provisioning a token to a new mobile device, without the user having to submit additional data associated with the payment account” in which the Applicant meant that the process is automatic and there was an improvement to a technology. However, provisioning a token to a mobile device is not significantly more. Rather, the limitations are adding the words “apply it” to a judicial exception. See MPEP 2106.05(f). 
Hence, the claims are not indicative of integration into a practical application under Step 2A prong two.
Under step 2B analysis, the arguments that “each claim must be examined both individually and as an ordered combination to determine whether additional elements transform . . .” (pg. 13) in light of the amended limitations do not make the claims significantly more. Specifically, Applicant raised a BASCOM arguments which were directed to a practical application in the beginning of page 13.The Examiner, however, does not see the parallel between the claims of the instant case and those of Bascom. In Bascom, the claims describe a filtering system by providing customized filters at a remote server. Specifically, in Bascom an ISP server receives a request to access a website, associates the request with a particular user, and identifies the requested website. The filtering tool then applies the filtering mechanism associated with the particular user to the requested website to determine whether the user associated with that request is allowed access to the website. The filtering tool returns either the content of the website to the user, or a message to the user indicating that the request was denied. In Bascom another group of claims describe a hybrid filtering scheme implemented on the ISP server comprised of a master-inclusive list, an individual-customizable set of exclusive lists, and an individual-customizable set of inclusive lists. The focus of the claims in Bascom is on the specific asserted improvement in filtering technology by providing individually customizable filtering at the remote ISP server by taking advantage of the technical capability of certain communication networks. Particularly, the claimed invention in Bascom achieves other benefits over conventional filtering by providing Internet-content filtering in a manner that can be customized for a person attempting to access such content while avoiding the need for (potentially millions of) local servers or computers to perform such filtering and while being less susceptible to circumvention by the user, and structuring a filtering scheme not just to be effective, but also to make user-level customization administrable as users are added instead of becoming intractably complex. Hence the Bascom claims are not directed to an abstract idea. On the other hand the Applicant’s claims do not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. The invention in Bascom was a technological solution to a technological problem (using an improved filtering technology rather than using conventional filtering technology). Whereas the Applicants’ invention is a business solution to a problem rooted in an abstract idea. The arrangement of using cloud server to transfer a token from an old device to a new device and performing looking up data from the data table without the need of manual intervention is an improvement in the abstract idea process of transferring and updating data. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. 
Based on the above stated reasons, the 101 is maintained by the Examiner. Please see the 101 rejections below for further details.
With regard to the 103 rejections, the Applicant’s remarks on 07/25/2022 have been fully considered but they are not persuasive. The Applicant asserted in page 17 that “Redberg clearly does not disclose or suggest: upon initiation . . . the token transfer message including a current device identifier . . . wherein the original token is further associated with a payment account . . . to submit additional data associated with the payment account.” The aforementioned arguments and, hence limitations in the claim, are disclosed by reference Malik et al. (US 2017/0357976 A1) in Par. [0051] and [0053] where the cited portions taught generation of a new token and how it updated a database the association between payment account and token. The limitations did not recite a concept that is more special than an existing technology. Hence, the Examiner maintains the 103 rejections citing previous references. Please see the 103 rejections for further details.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 1, 9, 17 recites, in part, a method of receiving a token transfer message request, performing a token lookup in a mapping table using the current device identifier and generating an update token with a new mobile device. The limitations are directed to concepts performed in the human mind, via the use of generic computer components observation, evaluation, and judgment. Hence, they fall within the “Mental processes grouping”. Furthermore, the limitations of transmitting a token transfer response and enabling to initiate secure payment transactions recite commercial interactions. Hence, they fall within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements such as a non-transitory computer-readable storage medium, a processor, at least one memory device and other generic computer components to perform receiving, sending, and establishing. The generic computer components are recited at a high-level of generality (receiving, performing a lookup, generating, transmitting and initiating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. One can update a device-to-token association manually through the use of pen and paper. Receiving the updated information can be done in a myriad of ways and simply applying this exception on a computer does not change this.  The claim is directed to an abstract idea
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of at least a computing device to perform receiving and identifying data are merely additional elements performing the abstract idea on a generic device i.e., abstract idea and apply it. There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). Additionally, the limitation of sending a request or message over network is recognized as well-understood, routine, conventional activity. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) see MPEP 2106.05(d). Given the above reasons, a generic processing device associated with the receiving a token transfer message request, performing a token lookup in a mapping table using the current device identifier, generating an update token with a new mobile device is not an Inventive Concept. Thus, the claim is not patent eligible.
The dependent claims have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as ordered combination do not amount to significantly more than the abstract idea.
Claim 2, 10, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a process of token table look up which is directed to Mental Processes grouping (judgement and evaluation) . This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Claim 3, 11, and 19 rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) process of transmitting a token provisioning request message to the issuer requesting approval to provision the new mobile device with the updated token associated with the payment account which is directed to Mental Processes grouping (judgement and evaluation) . This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Claim  4, 12, and 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) additional elements which are insignificantly more.
Claim 8 and 16 rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) process of disabling the original is directed to Mental Processes grouping (judgement and evaluation) . This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Claim 5 and 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) process of receiving and transferring approval message is directed to Mental Processes grouping (judgement and evaluation) . This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Claim 6 and 14, 7 and 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) process of generating token associated with payment account is directed to commercial interactions (payment activities) . This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, and 17, 2, 3, 10, 11, 18, 19, 4, 12, 20, 8 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Redberg (US 2019/0200218 A1) in view of Groarke et al. (US 2017/0068939 A1) in further view of Malik et al. (US 2017/0357976 A1).
Independent claim 1, 9, 17 are disclosed as below: 
Redberg discloses: A token transfer processing computing device comprising: at least one memory device for storing data; and a processor in communication with said at least one memory device, said processor programmed to: upon initiation of telecommunication services for a new mobile device with a telecommunication service provider, receive, from a telecommunication service provider computing device, a token transfer message, the token transfer message including a current device identifier associated with a current mobile device having an original token associated therewith for initiating secure payments using the current mobile device, and the new device identifier associated with a new mobile device (Par. [0079] “Thereafter, second device 110 can send the TAC to TPS 112, as illustrated at step 12. Upon receipt of the TAC, TPS 112 can send the token data to second device 110 as illustrated at step 13 and thereafter second device 110 can install the tokens, as illustrated at step 14. In an embodiment in which the token seeds have been bound to the device on which they were previously installed by encrypting them with a finger print of the device (e.g., a unique device ID) and a hardcoded key provided by a provisioning server (e.g., TPS 112) as described in U.S. Pat. No. 9,143,492 (which has previously been incorporated herein by reference”) replacing the current mobile device, wherein the telecommunication service provider computing device is separate from the current mobile device (Redberg, Par. [0041] & Fig. 6, Par. [0095] & Par. [0089]) The cited portions disclose token transfer request from an old device to a new device with a soft token application. The token is linked to a device ID of the first device, the second unique ID of the second device and the transfer process is thus performed.
	Redberg does not teach the following; however, Groarke teaches:
in response to receiving the token transfer message, automatically  perform a lookup in a device-to-token mapping table stored in the at least one memory device using the current device identifier to identify the original token associated with the current mobile device, wherein the original token is further associated with a payment account issued by an issuer to a user of the current mobile device (Groarke, Par. [0053]) The cited paragraph disclosed the lookup functionality for a token associated with a payment account and a mobile device); 
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of receiving token transfer request and transmitting token as taught by Redberg with the invention of performing a lookup in the device token disclosed by Groarke to better generate a redirection message including contact information associated with the account-holder for the purchasing platform (abstract).
Redberg in view of Groarke does not teach the following; however, Malik discloses:
generate an updated token associated with the payment account and the new mobile device without the user having to submit additional data associated with the payment account (Malik, Par. [0051]) the new token is generated with payment account; 
update the device-to-token mapping table to include an entry mapping the new device identifier, the updated token, and the payment account (Malik, par. [0053]) upon the new token is generated, the generated token associated with a device ID and payment account is established in a database, or table.
and after updating the device-to-token mapping table ,transmit a token transfer response to the new mobile device  based upon data in the entry in the device-to-token 221652-01288 PATENT mapping table, the token transfer response including  that is (i) associated with the payment account and (ii) enabled to facilitate secure payment transactions initiated using the new mobile device upon receipt thereof at the new mobile device (Malik, Par. [0051] & Claim 4 “. . .  a new token to the different device of the user, wherein the new token provides the automatic authentication for use of the account on receipt of the new token by the service provider system.”).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of receiving token transfer request and transmitting token and performing lookup as taught by Redberg in view of Groarke with the invention of generating a new token disclosed by Malik to establish the account associated with the token on a user’s device (Abstract).
Dependent claim 2, 10, and 18 is disclosed as below
Redberg in view of Groarke in further view of Malik discloses: The token transfer processing computing device of Claim 1, wherein said processor is further programmed to perform a lookup in a token-to-account mapping table stored in the at least one memory using the original token to identify the payment account associated with the original token and the issuer of the payment account (Groarke, Par. [0053] & [0055]).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of receiving token transfer request and transmitting token as taught by Redberg with the invention of performing a lookup in the device token disclosed by Groarke to better generate a redirection message including contact information associated with the account-holder for the purchasing platform (abstract).
Dependent claim 3, 11, and 19 is disclosed as below
Redberg in view of Groarke in further view of Malik discloses: The token transfer processing computing device of Claim 2, wherein said processor is further programmed to transmit a token provisioning request message to the issuer requesting approval to provision the new mobile device with the updated token associated 221652-01288 PATENT with the payment account, wherein the token provisioning request message includes the original token and a payment account number of the payment account (Malik, Par. [0051]) the new token is generated with payment account.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of receiving token transfer request and transmitting token and performing lookup as taught by Redberg in view of Groarke with the invention of generating a new token disclosed by Malik to establish the account associated with the token on a user’s device (Abstract).
Dependent claim 4, 12, and 20 is disclosed as below
Redberg in view of Groarke in further view of Malik discloses: The token transfer processing computing device of Claim 3, wherein the token provisioning request message further includes the new device identifier of the new mobile device (Redberg, Par. [0041] & [0079]) The cited portions disclose how the token is bind to a new device with a unique device ID. 
Dependent claim 8 and 16 is disclosed as below
Redberg in view of Groarke in further view of Malik discloses: The token transfer processing computing device of Claim 1, wherein said processor is further programmed to disable the original token on the current mobile device, such that the original token is unusable with a mobile payment system stored on the current mobile device (Redberg, [0079]) The cited portion disclosed a single use token. Therefore, once the token is transferred to the new device, it cannot be use on the old device. 
Claims 5 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Redberg (US 2019/0200218 A1) in view of Groarke et al. (US 2017/0068939 A1) in further view of Malik et al. (US 2017/0357976 A1) in further view of Unnerstall (US 2018/0144322 A1).
Dependent claims 5 and 13 are disclosed as below
Redberg in view of Groarke in further view of Malik discloses: The token transfer processing computing device, wherein said processor is further programmed to receive a transfer approval message from the issuer in response to the token provisioning request message, the transfer approval message including an approval to provision the new mobile device with the updated token associated with the payment account (Unnerstall, Par. [0024]). 
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of receiving token transfer request and transmitting token and performing lookup as taught by Redberg in view of Groarke in further view of Unnerstall with the invention of transferring approval message to better embed a validation indicator into a request message and transmit the embedded request message to an issuer (abstract). 
Claims 6 and 14, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Redberg (US 2019/0200218 A1) in view of Groarke et al. (US 2017/0068939 A1) in further view of Malik et al. (US 2017/0357976 A1) in further view of Wang (US 2019/0268332 A1).
Dependent claims 6 and 14 are disclosed as below
Redberg in view of Groarke in further view of Malik discloses: The token transfer processing computing device of Claim 1, wherein the updated token is the same as the original token, and wherein to generate the updated token, said processor is programmed to associate the original token with the new mobile device by updating the device-to-token mapping table to include an entry mapping the original token to the new mobile device (Wang, Par. [0064]).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of receiving token transfer request and transmitting token and performing lookup as taught by Redberg in view of Groarke in further view of Unnerstall with the invention of updating the mapping as disclosed by Wang to better communicate with a plurality of registrar computing devices in the open trust network about the signatures associated with the token (abstract). 
Dependent claims 7 and 15 are disclosed as below
Redberg in view of Groarke in further view of Malik discloses: The token transfer processing computing device of Claim 1, wherein the updated token is the same as the original token, and wherein to generate the updated token, said processor is programmed to associate the original token with the new mobile device by updating the device-to-token mapping table to include an entry mapping the original token to the new mobile device (Wang, Par. [0064] & [0069]).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of receiving token transfer request and transmitting token and performing lookup as taught by Redberg in view of Groarke in further view of Unnerstall with the invention of updating the mapping as disclosed by Wang to better communicate with a plurality of registrar computing devices in the open trust network about the signatures associated with the token (abstract). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/Examiner, Art Unit 3695